J

§§u\z%§'@/

Date - Nov. 24, 2015

Ree Cause No. DlDClO§300142

h27th Judicial Dist. Court
David Jollone King

Dear Clerk of the Court of Criminal Appeals.

I wrote you in regard to my lack of confidence in,the Travis

-GountchistEictaGlérklsvduty to timely present my rebuttal to

the State}s response to my ll;O7~application.issuesjto the
trial court for review. I believe l wrote you on Nov. 14th,
2015. Writ writers on this unit are telling me that Dallas
and Houston.Clerk'S are withholding issue rebuttal'S to the
State's response until it is too late; ie. the applicant's
and State‘s documentation has been forwarded to you. Then,
it appears to the judge's that the applicant has agreed with
the State‘s position that all issues are without merit
because they werenlt timely rebutted. How my response to
the State"S response ended up in the wrong Clerk's hands,

or why she failed to recognize that it was a State Habeas
Corpus rebuttal product is amazing; Regardless, the LOST
time is what is important~ ,I was.forewarned this could
happen, and it did, That is why l sent YOU a copy of my
rebuttal the same time I originally sent it to the District
Clerk.,.l`asked if you would save it in a file just in case
this happened. As l memntioned brfore when I wrote you;

I am quite young and facing a Life without Parole sentence.
PLEASE make sure that my rebuttal to the State's response to
my issues is added and within my records for theaCourt of
GrimimalgAppeals review and consideration. In No Way do l
want this Court to be of the impression that my issues are

excepted by me as meritless.n

Ferguson Unit _
12120 Savage Dr.
Midway, Tx. 75852

 

Abel Acosta, Cl\en'l‘,<